STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS

                                                                                     FILED
In re H.S.                                                                      December 10, 2020
                                                                                  EDYTHE NASH GAISER, CLERK
No. 20-0379 (Nicholas County 19-JA-128)                                           SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA




                               MEMORANDUM DECISION


        Petitioner Father J.J., by counsel Susie Hill, appeals the Circuit Court of Nicholas County’s
March 6, 2020, order terminating his parental rights to H.S.1 The West Virginia Department of
Health and Human Resources (“DHHR”), by counsel Brandolyn N. Felton-Ernest, filed a response
in support of the circuit court’s order and a supplemental appendix. The guardian ad litem
(“guardian”), Denise N. Pettijohn, filed a response on behalf of the child also in support of the
circuit court’s order and a supplemental appendix. On appeal, petitioner argues that the circuit
court erred in denying his motion for a post-adjudicatory improvement period and in terminating
his parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Prior to the filing of the instant petition, the mother’s parental rights to three older children
were involuntarily terminated in March of 2019 during a prior abuse and neglect proceeding.
Petitioner was the father of one of those three children, and his parental rights to that child were
involuntarily terminated in May of 2019, just months before H.S.’s birth. The DHHR filed the
instant child abuse and neglect petition against petitioner and the mother in October of 2019
alleging that the mother tested positive for marijuana upon admission to the hospital for the birth
of H.S. The DHHR further alleged that neither petitioner nor the mother had corrected the
conditions of abuse and neglect that led to the prior termination of their parental rights—their
substance abuse. Later that month, the DHHR filed an amended petition alleging that H.S.’s
        1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).

                                                   1
umbilical cord tested positive for buprenorphine and marijuana. Both parents waived their
preliminary hearings.

        The circuit court held two adjudicatory hearings in December of 2019 and January of 2020,
during which a Child Protective Services (“CPS”) supervisor testified consistently with the
allegations in the petition. The supervisor also clarified that the prior abuse and neglect proceeding
concerned allegations of domestic violence in the home, in addition to the substance abuse issues.
Because the evidence showed that the child was born drug-exposed, the supervisor testified that
neither parent had corrected the circumstances that required the previous termination of their
parental rights. In light of the evidence, the circuit court found that (1) both parents had their
parental rights terminated to other children, (2) H.S. tested positive for controlled substances at
birth, and (3) there was clear and convincing evidence that H.S. is an abused and neglected child.
As a result, the circuit court adjudicated both petitioner and the mother as abusing and neglecting
parents and denied their motions for improvement periods.

        In March of 2020, the circuit court held a dispositional hearing wherein the DHHR and
guardian moved for termination of petitioner’s parental rights while he and the mother moved for
post-dispositional improvement periods. At the hearing, a CPS caseworker testified that petitioner
and the mother had been offered services in prior child abuse and neglect proceedings but that the
mother had failed to participate in the drug treatment offered and petitioner had not participated in
services, at all. Consequently, the caseworker testified, the DHHR did not provide services in the
present matter. Under cross-examination, the CPS worker admitted that petitioner had showed
relative compliance in the current matter by remaining employed, maintaining housing, and
participating in drug screenings. However, the caseworker still recommended termination of
petitioner and the mother’s parental rights based on their lack of participation in prior proceedings,
prior involuntary terminations of parental rights, and current drug use upon the birth of H.S.
Petitioner and the mother also testified, admitting to the prior termination of their parental rights
but maintaining that they would comply with any services the DHHR would offer in the instant
proceeding. Under cross-examination, petitioner admitted to using buprenorphine without a
prescription, and the mother admitted to using marijuana during the last two months of her
pregnancy.

        At the conclusion of the dispositional hearing, the circuit court found that petitioner did not
appear at the adjudicatory or dispositional hearings in his prior abuse and neglect case that ended
a few months before the filing of the instant petition and that he had tested positive for marijuana,
buprenorphine, and amphetamine during the prior proceedings. As such, the circuit court
considered petitioner’s drug use and found that even if the parents had shown some evidence of
being drug-free after the instant petition was filed, the mother still admitted to using marijuana
during her pregnancy, and petitioner admitted to using buprenorphine without a valid prescription.
Ultimately, the circuit court denied the parents’ motions for improvement periods, finding there
was no reasonable likelihood that they could correct the conditions of abuse and neglect in the near
future and that termination of their parental rights was necessary for the child’s welfare. The circuit




                                                  2
court terminated petitioner’s parental rights by order entered on March 6, 2020. It is from this
dispositional order that he now appeals. 2

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        According to petitioner, the circuit court erroneously denied him an improvement period
based on his actions in prior abuse and neglect proceedings and “not on the merits of this case.”
Petitioner argues that he “was following all of the requirements” set forth by the DHHR. Petitioner
asserts that he participated in a drug rehabilitation program and counseling of his own accord, in
addition to gaining employment and housing. As such, petitioner also argues that he showed
sufficient progress and improvement to warrant the granting of an improvement period. Upon our
review, we find that petitioner is entitled to no relief.

        West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (citation omitted). Finally, the circuit court has discretion
to deny an improvement period when no improvement is likely. In re Tonjia M., 212 W. Va. 443,
448, 573 S.E.2d 354, 359 (2002). Petitioner avers that he has made some improvements since the
filing of the instant petition; however, the record shows that petitioner and the mother continued
to abuse drugs during her pregnancy with H.S. despite knowing the risks to the child’s health.
Those same conditions of abuse and neglect led to the involuntary termination of petitioner’s
parental rights to an older child. Although petitioner asserts that he completed substance abuse
treatment on his own and without the assistance of the DHHR since the filing of the instant petition,
the record contains no evidence corroborating this claim. Further, petitioner’s ability to care for


       2
       The mother’s parental rights were also terminated. According to the DHHR, the
permanency plan for the child is adoption by her foster family.
                                                  3
H.S. is in question because he could not care for his older child and failed to participate in any
services in the prior abuse and neglect proceeding to enable him to rectify that failing. By refusing
to participate in services in that prior proceeding (which resulted in the termination of petitioner’s
parental rights with regard to that older child a mere five months before the birth of H.S.) and
continuing to abuse drugs, petitioner failed to make any substantial changes to his circumstances
despite the DHHR’s prior interventions and services. Therefore, it is clear that petitioner was
unlikely to fully participate in an improvement period had the circuit court granted one in this case,
and we find no error in the circuit court’s decision not to do so.

        Finally, petitioner argues that the circuit court’s finding that there was no reasonable
likelihood that the conditions of abuse and neglect could be substantially corrected in the near
future was not supported by the evidence. He further asserts that the circuit court should have
imposed a less-restrictive dispositional alternative to the termination of his parental rights. We
disagree.

        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the child’s
welfare. “No reasonable likelihood that conditions of neglect or abuse can be substantially
corrected” means that “the abusing adult or adults have demonstrated an inadequate capacity to
solve the problems of abuse or neglect on their own or with help.” Id. at § 49-4-604(d). We also
acknowledge that “the legislature has reduced the minimum threshold of evidence necessary for
termination [of parental rights] where one of the factors outlined in [West Virginia Code § 49-4-
605] is present,” such as the involuntary termination of parental rights to the sibling of a child
named in the petition. Syl. Pt. 2, in part, In re George Glen B., Jr., 205 W. Va. 435, 518 S.E.2d
863 (1999). However, “prior to the [circuit] court’s . . . disposition regarding the petition, it must
allow the development of evidence surrounding the prior involuntary termination(s) and what
actions, if any, the parent(s) have taken to remedy the circumstances which led to the prior
termination(s).” Id. at 437, 518 S.E.2d at 865, syl pt. 4, in part.

        The record establishes that petitioner demonstrated an inadequate capacity to solve the
problems of abuse or neglect in this case given that he continued to engage in the same substance
abuse that led to the termination of his parental rights to an older child approximately five months
before H.S. was born. Despite the DHHR’s extensive services offered to petitioner in the previous
case, there is no indication that petitioner has made any substantial improvements or was willing
or able to make changes to his abusive and/or neglectful behavior in the future. As such, the
evidence supports the circuit court’s conclusion that there was no reasonable likelihood that the
conditions of abuse and neglect could be substantially corrected in the near future. Lastly, we find
that the termination of petitioner’s parental rights was necessary for the child’s welfare, given
petitioner’s failure to remedy the chronic conditions at issue that resulted in the prior termination
of his parental rights to an older child.

        To the extent petitioner claims that he should have been granted a less-restrictive
disposition, we have held that




                                                  4
                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because the circuit court properly
found that there was no reasonable likelihood that the conditions of abuse and neglect could be
corrected in the near future, a less-restrictive dispositional alternative was not warranted.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its March
6, 2020, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  5